DETAILED ACTION

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Farris (US 2015/0043724) in view of Kantorowiez et al. (US 2021/0044616)(Both Farris and Kantorowiez were cited in the previous Office Action) and Hubing et al. (US 9,349,014).
 	Regarding claim 1, Farris teaches a caller verification system (such as verification system as shown in figures 6, 8A, 9A), comprising: 
a signaling resource (i.e., network device 260) that forms a communications channel for a call placed between a call source and a call destination (i.e., the network device 260 may assist in establishing a connection between a sending device 210 and a receiving device 220; para. [0022] and [0065]), the signaling resource to generate a call setup record having parameters relevant to the formed communications channel (i.e., the network device 260 may generate and store information, i.e.,  a connection request comprising initial ID information that identify the sending device 210, the receiving device 220, time of a day, date, etc., para. [0022] and [0034]-[0036]); and 
a call verification device to provide call parameters to the signaling resource, and to receive from the signaling resource, an indication of a match between the provided call parameters and the parameters of the call setup record (i.e., verification devices 240 of verification system 240, as shown in figure 2 or verification system 230, as shown in figures 8A and 9A in communication with the network device 260 and providing an indication of a match between the sending device 210, the receiving device 220 based on the stored initial ID information and final ID information, para. [0058]-[0059] and [0064]-[0065]).
It should be noticed that Farris failed to clearly teach the features of one or more number allocation databases which, responsive to a first query initiated at the call destination, are accessed to provide a communication services carrier from a plurality of communication services carriers. Kantorowiez et al. ( “Kantorowiez”) teaches a verification system, as shown in figure 5, for verifying incoming communications to call destinations. Kantorowiez further teaches the system comprising a database, such as data storage 510 in a call placement service directory 108 which stores a list of device identifiers (e.g., phone numbers) and a plurality of communication provider 110 (e.g., he cloud-based communication platform, third-party communication platform, etc. (para. [0041]) and [0096]). When a query is received by a query module 508 of the call placement service directory 108 from the verification software 116 installed on the recipient client device 102, the search query 516 searches or accesses the data storage 510 via a search query 518. If communication data includes data identifying the communication provider 110 that manages the device identifier stored in the data storage 510, the query module 508 provides the communication information as a result with data indicating or identifying only a single communication provider 110 (para. [0096]-[0100]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of one or more number allocation databases which, responsive to a first query initiated at the call destination, are accessed to provide a communication services carrier from a plurality of communication services carriers, as taught by Kantorowiez, into view of Farris in order to verify the carrier associated with the incoming call via the caller ID information in the call signaling received in the incoming call.
It should be noticed that Kantorowiez failed to clearly teach the feature of a processor coupled to at least one memory to compute a trustworthiness score, the trustworthiness score to be based, at least in part, on one or more of: porting of a subscriber identifier of a communications device at the call source, replacement a subscriber identity module (SIM) of the communications device, replacement of a mobile communications device with a previously unused communications device, and one or more resets of a password utilized to access one or more subscriber accounts. However, Hubing et al. (“Hubing”) teaches a system 16, as shown in figure 1, to generate security fitness score 28. The system 16 comprises one or more processor coupled to memory 144, as shown in figure 10 (col.12, line 62 through col.13, line 11). The system 16 tracks PIN/Password resets and used to influence (compute) the score (col.4, lines 3-13). The system 16 also specifies or compute the score based on an international Mobile Station Equipment Identity (IMEI) number as porting of a subscriber identifier of a communication device at the call source (col.7, lines 20-40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of a processor coupled to at least one memory to compute a trustworthiness score, the trustworthiness score to be based on porting of a subscriber identifier of a communications device at the call source, and/or one or more resets of a password utilized to access one or more subscriber accounts, as taught by Hubing, into view of Farris and Kantorowiez in order to adjust the trustworthiness score based on the historical events or records of the communication device and/or user.
Regarding claim 4, Farris further teaches a telephone number of the call source is 800-555-0111 and the telephone number is sent to and received by the verification system 230 in paragraphs [0059], [0070] and [0071].
Regarding claims 7 and 8, Farris further teaches the limitations of the claims, such as the signaling resource (or network device 260) operating in accordance with a session initiation protocol (SIP), a signaling system 7 (SS7), etc. in paragraph [0022].
Regarding claim 9, Farris further teaches the verification system 230 comprising the verification device 240 which may communicate with one or more devices associated with network 270 (e.g., network device 260, etc.)(para. []0020). Farris further teaches the verification system 230 which may transmit the initial ID information to another device without user input (e.g., a device associated with the network 270, etc.)(para. [0038]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Farris (US 2015/0043724) in view of Kantorowiez et al. (US 2021/0044616) and Hubing et al. (US 9,349014) as applied to claim 1 above, and further in view of Cox et al. (US 8,238,532 also cited in the previous Office Action).
 	Regarding claim 2, Kantorowiez further teaches the only single communication provider 110 provided from the data storage 510, as discussed above. Kantorowiez failed to clearly teach the feature of provided communication provider 110 as a carrier to form the communications channel between the call source and the call destination. However, Cox et al. (Hereinafter, “Cox”) teaches a system and a method of verifying an incoming call to a bank or call center (col.6, lines 45-59). Cox further teaches the bank or call center transferring data or information of the incoming call to a system which queries a local stored database to determine the current telecommunication carrier that provisioned the line or the ANI from the incoming call placed to the called party (col.7, lines 35-48).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of provided carrier to form the communications channel between the call source and the call destination, as taught by Cox, into view of Farris, Kantorowiez and Hubing in order to  provide the trust, credibility and security to the carrier establishing the communication channel of the incoming call.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Farris (US 2015/0043724) in view of Kantorowiez et al. (US 2021/0044616) and Hubing et al. (US 9,349,014) as applied to claim 1 above, and further in view of Penar et al. (US 10,771,624, also cited in the previous Office Action)
Regarding claim 3, Farris further teaches the feature of determining a mismatch between the initial sending device identifier and final sending device identifier of the call connection, by the verification system 230 and provided the result to the receiving device 220 (para. [0072]). Farris, Kantorowiez and Hubing, in combination, failed to teach the feature of determining the call  to be fraudulent based on the mismatched. However, Penar et al. (“Penar”) teaches an initiator’s service provider 108 and receiver’s service provider 202, as shown in figure 2. Penar further teaches, in figure 6, a machine 600 comprising, among other elements, a hardware processor 602 for executing functions and/or instructions. The machine 600 can be computers of the service providers 108 and 202 (col.9, lines 7-12 and col.10, lines 26-35). Penar further teaches that caller and/or initiator’s service provider can upload authentication and context information related to a call initiated by the caller to a data store (col.7, lines 4-41). When the call is routed to the receiver’s service provider, the receiver’s service provider (i.e., performed as a caller verification system with the processor 602) can index into the data store using a telephone number of the initiator or caller. If a record does not exist, the receiver’s service provider can either terminate the communication or provide an indication to the receiving device that the communication could not be authenticated or fraudulent to ensure that the caller cannot spoof an identity by uploading false data to the data store (col.7, lines 42-57).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of determining, by  processor, the call to be fraudulent based on the mismatched, as taught by Penar, into view of Farris, Kantorowiez and Hubing in order to verify the authenticity of the communication and to provide further protection against identity spoofing. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Farris (US 2015/0043724) in view of Kantorowiez et al. (US 2021/0044616) and Hubing et al. (US 9,349,014) as applied to claim 1 above, and further in view of Bouse (US 2020/0167453, also cited in the previous Office Action).
 	Regarding claim 5, Farris teaches the feature of querying information of the call source associated with the caller from the receiving device 220. Farris, Kantorowiez and Boodaei, in combination, failed to clearly teach the feature of transmitting a second query to a database to determine a trustworthiness score corresponding to a caller corresponding to the call source. However, Bouse teaches a system and method for determining a trustworthiness of a requested transaction, the method including receiving, from a participant entity (i.e., a merchandise entity), a request (or query) to determine a trustworthiness of a transaction request, the transaction request being submitted by a user (i.e., a customer or caller) to access data managed by the participant entity and determining the trustworthiness or level of the trustworthiness of the transaction request based on submitted information associated with the user (para. [0004] and [0011]).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of transmitting a query to a database to determine a trustworthiness score corresponding to a caller corresponding to the call source, as taught by Bouse, into view of Farris, Kantorowiez and Hubing in order to provide the trustworthiness level or score to the callee of the call.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Farris (US 2015/0043724) in view of Kantorowiez et al. (US 2021/0044616) Hubing et al. (US 9,349,014) and Bouse (US 2020/0167453) as applied to claims 1 and 5 above, and further in view of Ehrlich et al. (US 2016/0173687, also cited in the previous Office Action).
 	Regarding claim 6, Farris, Kantorowiez, Hubing and Bouse, teaches all subject matters as claimed above, except for the feature of the database comprises one or more records of events that relate to a communications device corresponding to the call source. Ehrlich et al. (“Ehrlich”) teaches a system comprising an index of suspicion aggregation server 100, an index of call presentation server 200, a caller forensic database 114 and an emergency call-taker terminal 500, as shown in figure 2. Ehrlich further teaches a method of routing an incoming call to the emergency call-taker terminal 500 together with real-time with an aggregated index of suspicion that the call is a prank call (or conversely that the call is likely legitimate)(para. [0048]). Erich further teaches that the emergency call-taker (i.e., called terminal or called party) may query and request caller forensic data from caller forensic database 114. The caller forensic data may include, inter alia, records of events, such as recent activity of the calling device, pass history of the calling device, etc. (para. [0049]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of the database comprises one or more records of events that relate to a communications device corresponding to the call source, as taught by Ehrlich, into view of Farris, Kantorowiez, Hubing and Bouse in order to present the status of the incoming call to the callee as either fraudulent or legitimate call.

Claims 10-12, 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kantorowiez et al. (US 2021/0044616 as cited in the previous Office Action) in view of Hubing et al. (US 9,349,014).
	Regarding claim 10, Kantorowiez et al. (“Kantorowiez”) teaches a method of authenticating a call source (i.e., verifying an authenticity of an inbound communication from a calling client device 104, as shown in figure 1; para. [0041]), comprising: 
 	obtaining, via an application programming interface triggered at a call destination, communication parameters relevant to the call source (i.e., verification software 116 installed on a recipient client device 102 to cause the recipient client device 102 executing the client-side application 114 to perform a verification process when an incoming communication is received by recipient client device 102; para. [0040]); 
determining a communication services carrier from a plurality of communication services carriers responsive to a first query, initiated at the call destination, to one or more number allocation databases (i.e., call placement service directory 108 is accessed in order to determine data identifying a communication provider 110 based on the query from the recipient client device 102; para. [0041]-[0042]); 
transmitting a second query, to the communication services carrier, the second query including the obtained communication parameters (i.e., after successfully querying the call placement service directory 108, the verification software 116 on the recipient client device 102 to secondly query the identified communication provider 110 with the result of communication information received from the first query; para. [0043] and [0046]); 
obtaining, from the communication services carrier and responsive to the transmitted second query, an indication of a match between a call setup record generated by the communication services carrier and the communication parameters relevant to the call source (i.e., obtaining a confirmation or matching outputs indicating that the client device 104 engaged in an active communication session (phone call) or transmitted the incoming message to the recipient client device 102; para. [0047]-[0049]); and 
generating an authentication signal, with respect to the call source, responsive to detecting agreement between the communication parameters relevant to the call source and the call setup record generated by the communication services carrier (i.e., alert or the incoming communication being verified to be presented on a display of the recipient client device 102; para. [0050]).
It should be noticed that Kantorowiez failed to clearly teach the feature of a processor coupled to at least one memory to compute a trustworthiness score, the trustworthiness score to be based, at least in part, on one or more of: porting of a subscriber identifier of a communications device at the call source, replacement a subscriber identity module (SIM) of the communications device, replacement of a mobile communications device with a previously unused communications device, and one or more resets of a password utilized to access one or more subscriber accounts. However, Hubing teaches a system 16, as shown in figure 1, to generate security fitness score 28. The system 16 comprises one or more processor coupled to memory 144, as shown in figure 10 (col.12, line 62 through col.13, line 11). The system 16 tracks PIN/Password resets and used to influence (compute) the score (col.4, lines 3-13). The system 16 also specifies or compute the score based on an international Mobile Station Equipment Identity (IMEI) number as porting of a subscriber identifier of a communication device at the call source (col.7, lines 20-40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of a processor coupled to at least one memory to compute a trustworthiness score, the trustworthiness score to be based on porting of a subscriber identifier of a communications device at the call source, and/or one or more resets of a password utilized to access one or more subscriber accounts, as taught by Hubing, into view of Farris and Kantorowiez in order to adjust the trustworthiness score based on the historical events or records of the communication device and/or user.
Regarding claim 11, Kantorowiez further teaches the feature of receiving a signal (i.e., a query) from the recipient client device 102, by the communication device 110, wherein the query comprising the device identifier associated with the client device transmitted in the incoming call (para. [0046]).
Regarding claim 12, Kantorowiez further teaches the feature of querying a call placement service directory 108, by a call placement service directory query module 204 of the verification software installed on the recipient client device 102, prior to generate the authentication signal or alert (para. [0060]). 
Regarding claim 15, Kantorowiez further teaches the device identifier, e.g., a telephone number, as the communication parameters relevant to the call source (source client device 105). Kantorowiez further teaches the communication device 110 generating and storing a setup record of the client device that has been allocated the device identifier is actively engaged in a communication session. Kantorowiez further teaches that the communication provider 110 determines the device identifier transmitted in the incoming communication in an agreement with the device identifier associated with allocated client device in the setup record generated and stored by the  communication provider 110. The communication provider 110 transmits a verification response to the recipient client 102 (para. [0084]-[0086] and [0093]-[0096]).
Regarding claim 16, Kantorowiez teaches an article (i.e., software architecture 706 stored on memory and/or storage modules 756 to execute on hardware as shown in figures 7 and 8, para. [0125]) comprising:
a non-transitory storage medium having instructions stored thereon and executable by a special-purpose computing platform to:
 obtain, via an application programming interface triggered at a call destination, communication parameters relevant to the call source (i.e., verification software 116 installed on a recipient client device 102 to cause the recipient client device 102 executing the client-side application 114 to perform a verification process when an incoming communication is received by recipient client device 102; para. [0040]); 
determine a communication services carrier from a plurality of communication services carriers responsive to a first query, initiated at the call destination, to one or more number allocation databases (i.e., call placement service directory 108 is accessed in order to determine data identifying a communication provider 110 based on the query from the recipient client device 102; para. [0041]-[0042]); 
transmit a second query, to the communication services carrier, the second query including the obtained communication parameters (i.e., after successfully querying the call placement service directory 108, the verification software 116 on the recipient client device 102 to secondly query the identified communication provider 110 with the result of communication information received from the first query; para. [0043] and [0046]); 
obtain, from the communication services carrier and responsive to the transmitted second query, an indication of a match between a call setup record generated by the communication services carrier and the communication parameters relevant to the call source (i.e., obtaining a confirmation or matching outputs indicating that the client device 104 engaged in an active communication session (phone call) or transmitted the incoming message to the recipient client device 102; para. [0047]-[0049]); and 
generate an authentication signal, with respect to the call source, responsive to detecting agreement between the communication parameters relevant to the call source and the call setup record generated by the communication services carrier (i.e., alert or the incoming communication being verified to be presented on a display of the recipient client device 102; para. [0050]).
It should be noticed that Kantorowiez failed to clearly teach the feature of a processor coupled to at least one memory to compute a trustworthiness score, the trustworthiness score to be based, at least in part, on one or more of: porting of a subscriber identifier of a communications device at the call source, replacement a subscriber identity module (SIM) of the communications device, replacement of a mobile communications device with a previously unused communications device, and one or more resets of a password utilized to access one or more subscriber accounts. However, Hubing teaches a system 16, as shown in figure 1, to generate security fitness score 28. The system 16 comprises one or more processor coupled to memory 144, as shown in figure 10 (col.12, line 62 through col.13, line 11). The system 16 tracks PIN/Password resets and used to influence (compute) the score (col.4, lines 3-13). The system 16 also specifies or compute the score based on an international Mobile Station Equipment Identity (IMEI) number as porting of a subscriber identifier of a communication device at the call source (col.7, lines 20-40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of a processor coupled to at least one memory to compute a trustworthiness score, the trustworthiness score to be based on porting of a subscriber identifier of a communications device at the call source, and/or one or more resets of a password utilized to access one or more subscriber accounts, as taught by Hubing, into view of Farris and Kantorowiez in order to adjust the trustworthiness score based on the historical events or records of the communication device and/or user.
Regarding claim 20, Kantorowiez further teaches the device identifier, e.g., a telephone number, as the communication parameters relevant to the call source (source client device 105). Kantorowiez further teaches the communication device 110 generating and storing a setup record of the client device that has been allocated the device identifier is actively engaged in a communication session. Kantorowiez further teaches that the communication provider 110 determines the device identifier transmitted in the incoming communication in an agreement with the device identifier associated with allocated client device in the setup record generated and stored by the  communication provider 110. The communication provider 110 transmits a verification response to the recipient client 102 (para. [0084]-[0086] and [0093]-[0096]).

Claims 13-14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kantorowiez et al. (US 2021/0044616) and Hubing et al. (US 9,349,014) as applied to claims 10 and 16 above and further in view of Farris (US 2015/0043724).
 	Regarding claims 13-14 and 18-19, Kantorowiez teaches all subject matters as claimed above, except for the call setup record generated by the communication services carrier corresponds to a signaling system 7 (SS7) record or Session Initiation Protocol (SIP) record. However, Farris teaches the network device 260 including one or more devices capable of generating and storing information (e.g., ID information, etc.) as records. Farris further teaches the network device 260 establishing a connection (e.g., SS7, SIP, etc.) (para. [0022]). Thus, the call setup record generated by the communication services carrier corresponding to the SS7 or SIP record.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of the call setup record generated by the communication services carrier corresponds to a signaling system 7 (SS7) record or Session Initiation Protocol (SIP) record, as taught by Farris, into view of Kantorowiez and Hubing in order to route and connect the call from the call source to the call destination in SS7 network or in the VoIP network.
	Regarding claim 17, Kantorowiez teaches the feature of accessing a database comprising the parameters relevant to the call source, not the call destination. However, Farris teaches the verification system 230 previously stored the initial ID information in its database (para. [0038]). When the verification system 230 receives the Final ID information sent from the receiving device 220, the verification system 230 determines by assessing its database for the initial ID information based on a device identifier associated with the receiving device 220 in the final ID information (para. [0058]-[0059]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of accessing a database comprising the parameters relevant to the call destination (i.e., the device identifier associated with the receiving device 220), as taught by Farris, into view of Kantorowiez and Hubing in order to verify the call destination of the communication.

Response to Arguments
The Applicants’ arguments, stated on page 7 of the remarks filed on 09/09/2022, regarding to the US application publication number 2021/0168148 to Boodaei et al. was filed and having a filing date on 12/02/2019 after the priority of the provisional patent application (62/905,702) on 09/25/2019 in this instant application. Therefore, Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.














Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH TIEU whose telephone number is (571)272-7510. The examiner can normally be reached on 9-5. The Examiner’s fax number is (571) 273-7510 and E-mail address: BINH.TIEU@USPTO.GOV.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S. TSANG can be reached on (571) 272-7547.
Any response to this action should be mailed or handed carry deliveries to:

				Commissioner of Patents and Trademarks                         		
401 Dulany Street
 				Alexandria, VA 22314

		Or faxed to: (571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (FAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the FAIR system, see http://pair-direct.uspto.gov.  If you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Binh Kien Tieu/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
November 2022